EXAMINER’S COMMENT
A supplemental examiner’s amendment is being executed to correct the line numbers of a previous examiner’s amendment change.  
		EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, lines 14-17, “wherein the first bilateral set of tension components includes two sublaminar tethers coupling the first adjacent unfused vertebra and one of the bilateral connecting rods, and the second bilateral set of tension components two additional sublaminar tethers coupling the second adjacent unfused vertebra and one of the bilateral connecting rods” has been changed to “wherein the first bilateral set of tension components includes two sublaminar tethers configured to couple the first adjacent unfused vertebra and respective ones of the bilateral connecting rods, and the second bilateral set of tension components includes two additional sublaminar tethers configured to couple the second adjacent unfused vertebra and respective ones of the bilateral connecting rods”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773